Citation Nr: 1236141	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  10-43 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to July 10, 2012.

2.  Entitlement to a staged initial evaluation in excess of 50 percent for PTSD, from July 10, 2012.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), due to his service-connected PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Polson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1966 to August 1970, including service in the Republic of Vietnam.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The November 2009 rating decision granted service connection for PTSD, and assigned a 30 percent initial rating effective from March 31, 2009.

In his March 2010 notice of disagreement (NOD), the Veteran contested the initial evaluation.  In an August 2010 statement of the case (SOC), the DRO continued the initial evaluation.  However, in an August 2012 supplemental statement of the case (SSOC), the DRO increased the initial evaluation to 50 percent effective July 10, 2012.  Although the increase represents a grant of benefits, a decision awarding a higher evaluation, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this matter continues before the Board.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veteran's Claims (Court) held that VA must address the issue of entitlement to a TDIU in higher-rating claims when the issue of unemployability is raised by the record.  In this case, the record on appeal has raised the issue of entitlement to a TDIU.  Thus, under Rice, the Board has jurisdiction over the Veteran's TDIU claim and, for the purpose of clarity, has separately captioned the issue.

In a July 2011 statement, the Veteran requested a de novo review of the appeal, and if the decision was unfavorable, he requested a decision review office (DRO) hearing.  The Veteran later withdrew his hearing request in August 2012.  Therefore, the Board will proceed with a decision without a hearing.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD has been manifested by symptoms productive of occupational and social impairment comparable to no more than reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent initial evaluation for PTSD for the entire rating period prior to July 10, 2012 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2011). 

2.  The criteria for a staged initial evaluation in excess of 50 percent for PTSD from July 10, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection, and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The Veteran is challenging the initial evaluation of his service-connected disability.  Once service connection has been granted, in the context in which the claim initially arose, the claim has been substantiated.  Therefore, additional VCAA notice under § 5103(a) is not required, as the initial intended purpose of the notice has been fulfilled; any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once an NOD has been filed, for example contesting a downstream issue such as the initial evaluation assigned for the disability, only the notice requirements for a rating decision and SOC described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. § 3.159(b)(3) (2011).  Here, the RO provided the Veteran with the required SOC and SSOC discussing the reasons and bases for not assigning a higher initial evaluation and citing the applicable statutes and regulations.

VA also has a duty to assist the Veteran in developing the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

The Board finds all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the Veteran was afforded VA examinations relevant to the issue on appeal in October 2009, August 2010, and July 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the VA examinations obtained in this case were adequate, as they were predicated on interviews with the Veteran regarding his symptoms and complaints.  The reports provided findings relevant to the criteria for rating the Veteran's PTSD.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).  

Second, the RO obtained the Veteran's VA treatment records, service treatment records, and various private treatment records.  During the August 2010 VA PTSD examination, the Veteran reported seeing Dr. K. as his primary care physician.  In a number of the private medical treatment records associated with the claims file, Dr. K. is the referring physician for back or hip x-rays and MRIs.  The Veteran also reported his primary care physician told him to cut back on his alcohol use.  However, a review of the claims file reveals the Veteran has had no mental health treatment, VA or private, at any time during the period on appeal.  VA is not required to search for evidence, which even if obtained, would make no difference in the result.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991) (declining to require strict adherence to technical requirements and impose additional burdens on VA when there was no benefit flowing to the claimant).  Therefore, the Board finds attempting to obtain treatment records from Dr. K. would make no difference in the result of the claim.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence necessary for a fair adjudication of the claim not previously obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in developing the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Evaluation

Disability evaluations are determined by the application of a schedule of ratings based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2011).  Other applicable, general policy considerations include: interpreting examination reports in light of the whole recorded history and reconciling the various reports into a consistent picture so the current rating accurately reflects the elements of the disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14 (2011).  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation will be based on all the evidence of record bearing on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a) (2011).  

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a rating of 30 percent is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally performing satisfactorily, with normal routine behavior, self-care, and conversation, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (e.g., forgetting names, directions, or recent events).  Id.  

A rating of 50 percent is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly-learned materials, or forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances in motivation and mood; and difficulty establishing and maintaining effective work and social relationships.  Id.  

A rating of 70 percent is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals, which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (e.g., unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty adapting to stressful circumstances, including work or work-like settings; and an inability to establish and maintain effective relationships.  Id.  

A rating of 100 percent is warranted for total occupational and social impairment, due to such symptoms as: gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting one's self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; memory loss of names of close relatives, one's occupation, or one's own name.  Id.  

Use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the Veteran's social and work situations.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 

Additionally, the Board notes the Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  The Board also notes an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95, 60 Fed. Reg. 43,186 (1995). 

GAF scores ranging from 91 to 100 reflect a complete absence of symptoms and superior functioning in a wide range of activities.  GAF scores ranging from 81 to 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interest and involvement in a wide range of activities, social effectiveness, general satisfaction with life, and no more than everyday problems or concerns (e.g., an occasional argument with family members).  Scores ranging from 71 to 80 indicate symptoms, if present, are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after a family argument) and reflect no more than slight impairments in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork). 

GAF scores ranging from 61 to 70 reflect the presence of some mild symptoms (e.g., depressed mood or mild insomnia) or some difficulties in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect, circumstantial speech, or occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, or frequent shoplifting) or any serious impairment to social, occupational or school functioning (e.g., no friends or unable to keep a job). 

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., at times, speech is illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed man avoids his friends, neglects his family, and is unable to work; a child frequently beats up other children, is defiant at home, and is failing at school). 

GAF scores ranging from 21 to 30 are indicative of behavior, which is considerably influenced by delusions or hallucinations or serious impairments in communication or judgment, or an inability to function in almost all areas.  Scores ranging from 11 to 20 denote some danger of hurting one's self or others (e.g., suicide attempts without clear expectations of death, frequent violence, or manic excitement), occasional failure to maintain minimal personal hygiene (e.g., smears feces), or gross impairment in communication (e.g., largely incoherent or mute). 

GAF scores ranging from 1 to 10 are assigned when the person is in persistent danger of severely hurting one's self or others (e.g., recurrent violence), there is a persistent inability to maintain minimal personal hygiene, or serious suicidal acts with a clear expectation of death.  See Diagnostic and Statistical Manual of Mental Disorders, 46-47 (4th ed. 1994); 38 C.F.R. § 4.130 (2011).

Service connection has been established for PTSD effective from March 31, 2009.  As such, the rating period for consideration on appeal is from March 31, 2009.  38 C.F.R. § 3.400 (2011).

In March 2009, the Veteran presented to the Phoenix VA Medical Center (VAMC) with a friend for a mental health evaluation.  The Veteran reported no prior treatment, but reported issues with emotional detachment, sleep disruption, nightmares, acting out violently in his sleep, avoidance, hypervigilance, startle responses, and survivor guilt for many years.  The Veteran reported intrusive memories and grief over losing peers and fellow crewmen in Vietnam.  He reported attending swift boat reunions and recognizing the dead by attaching pins to their graves.  

The Veteran reported distance from his two youngest children, but improvement in his relationship with his two oldest children.  He reported infrequent contact with his siblings and said he did not feel close to anyone except his wife.  The Veteran reported being unemployed for the past year and having issues with some supervisors.  He denied suicide attempts, but voiced occasional thoughts without intent or plan.  He denied abusing alcohol and reported he drank infrequently; he also denied use of illicit drugs.  

During the evaluation, the Veteran was alert, oriented, pleasant, neatly groomed, and cooperative, but was also somewhat anxious and his affect was consistent with his anxiety.  The Veteran did not report suicidal or homicidal ideation, and no thought disorders, delusions, or hallucinations were noted.  His judgment was okay, but his insight was limited.  He was diagnosed with PTSD, with mild to moderate symptoms.  

In April 2009, the Veteran was assessed for suicide risk at the Phoenix VAMC.  He reported occasional suicidal thoughts without plan or intent during the past 30 days.  He was not found to be a significant risk of self-harm because he did not have a history of suicide attempts, he had support from his family and the swift boat community, and was brought to the VAMC by a friend who is an advocate.  

In a May 2009 statement, the Veteran's wife reported the Veteran was restless during sleep, thrashed, screamed, and grabbed her and held her down.  She reported the Veteran had problems with his children that sometimes became physical.  She reported the Veteran was not patient and would "fly off the handle at a moments [sic] notice!"  She reported the Veteran avoided crowds, sat where he could always see what was coming toward him, and was highly emotional, crying almost daily because of survivor's guilt.  

During an October 2009 VA PTSD examination, the examiner noted the Veteran was diagnosed with PTSD at the Phoenix VAMC and was provided with medication.  The Veteran reported he stopped taking the medication after a week because he felt weird.  He had not received any other mental health treatment.  

The Veteran reported leaving employment in the past 12 months because of difficulties getting along with supervisors and frequent irritability and frustration with supervisors and co-workers.  The Veteran had a history of verbal outbursts and physical aggression.

The Veteran reported physical activity during his sleep, e.g., pinning his wife down, screaming at her, or kicking her.  He reported his relationship with his two oldest children was conflictual for years, but was improving.  He reported a conflictual relationship with his youngest daughter, and he did not interact with her even though she lived at home.  His relationship with his youngest son was good.  

The Veteran reported attending bi-annual reunions with other swift boat sailors and was in the process of locating graves of men lost between 1966 and 1970.  He reported he rarely left his home, felt lonely overall, and did not have any leisure interests or activities.  

The Veteran reported daily alcohol consumption to a point he gets sleepy.  He endorsed symptoms of tolerance and blackouts and indicated the alcohol helps quiet his traumatic thoughts and helps him sleep.  The VA examiner opined the Veteran's alcohol abuse was an attempt to manage his PTSD symptoms.  The Veteran denied suicide attempts, but reported fleeting thoughts of death without plan or intent.  

The examiner opined the Veteran's social functioning was impacted by anxiety, irritability, sleep disturbances, difficulty controlling angry impulses, verbal and physical aggression, and family conflict, and his occupational functioning was impacted by PTSD symptoms, including irritability, easily frustrated, and verbal altercations with supervisors.  

During the examination, the Veteran was alert, oriented to time, place, and person, cooperative, and maintained personal hygiene.  He maintained good eye contact, his speech was normal and clear, and his thought process was goal-directed.  There were no audio or visual hallucinations or suicidal or homicidal ideations noted.  He reported he was lonely and his affect was constricted.  He responded in a logical manner and behaved appropriately.  

The Veteran had long-term memory impairment, i.e., he reported difficulty recalling details from Vietnam.  He did not have obsessive or ritualistic behaviors.  He reported a few panic attacks over the years.  He reported rare experiences with a depressed mood, but said he experienced anxiety on a regular basis.  He had difficulty sustaining sleep because of nightmares every few days.  He reported he was tired, irritable, and anxious during the day.  

The examiner noted the Veteran experienced trauma-related nightmares, intrusive memories, and survivor guilt, and avoided trauma-related stimuli.  He felt detached or estranged from others.  He experienced hyperarousal, e.g., sleep disturbance, irritability, or outbursts of anger, difficulty concentrating or paying attention, hypervigilance, and exaggerated startle response in reaction to sudden, loud, or unfamiliar noises.  The examiner opined the Veteran had the capacity to manage his financial affairs.  

The examiner noted the Veteran's PTSD symptoms vacillated over the years because of fluctuations in the severity of psychosocial stressors.  The Veteran was diagnosed with PTSD, with a GAF score of 60.  

In his NOD, the Veteran reported he got sudden, tense "wired and hyped up" feelings on almost a daily basis, which caused him to break out in a sweat, get short of breath, and increased his heart rate.  He reported some attacks lasted 20 to 30 minutes.  He reported taking a couple of shots of whiskey to stop the panic attacks.  He reported he contacted the VA PTSD clinic for counseling, but did not get any advice or a response.  

During the August 2010 VA PTSD examination, the Veteran reported he had not sought mental health treatment since the last evaluation.  The Veteran reported nightmares once a week; he did not remember his dreams, but woke up in a cold sweat with the bed disheveled.  The Veteran had daily and severe intrusive memories and intense psychological distress and physiological reactivity when exposed to cues.  He reported intense daily survivor guilt and was tearful when reflecting on losing two friends.  The Veteran avoided reminders of the trauma.  

The Veteran reported feeling a sense of a foreshortened future on a daily basis and averaging two to six hours of sleep per night due to worried rumination and hypervigilance.  He had mild difficulties concentrating and paying attention and was moderately hypervigilant, e.g., he checked the locks on all the doors several times before going to bed, had flood lights outside and controlled in his bedroom, and kept a gun next to his bed.  He also had a severe exaggerated startle response to loud, sudden, or unfamiliar sounds.  The Veteran reported uncued, severe panic attacks three to five times per week, manifested by feelings of dread, shortness of breath, trembling, rapid heart rate, and chest pain.  

The Veteran reported he would be unable to work due to his PTSD symptoms because he was easily frustrated and had a history of outbursts at work.  He reported he would also have to leave frequently because of panic symptoms.  

The Veteran reported having good relationships with his children.  He reported mild frustration with family members, but was able to refrain from verbal outbursts or physical aggression.  He reported that, when he was with his family, he watched from the periphery, but did not interact.  He reported not having any friends and feeling lonely most of the time, but was close with his wife.  He reported that, after returning from Vietnam, he lost interest in activities he used to enjoy, such as golf, hunting, and fishing; he did not currently have any activities he enjoyed.  There were no reports of suicidal ideation or attempts.  The Veteran reported drinking to get "groggy" enough to fall asleep and contended the alcohol controlled his nightmares.  

The examiner opined the Veteran's social and occupational functioning were impacted by his PTSD symptoms, including emotional distance from family members, loss of interest in leisure activities, easily frustrated, and frequent panic attacks.  The examiner noted the Veteran drank on a daily basis, which negatively affected his relationships with his family and opined the Veteran's alcohol use was an attempt to manage his PTSD symptoms.  

During the examination, the Veteran was alert, oriented to time, place, and person, and cooperative.  He maintained good eye contact, and his speech was normal and clear.  His thought process was goal-directed, and there were no auditory or visual hallucinations or suicidal or homicidal ideations noted.  The Veteran responded in a logical manner and behaved appropriately.  The Veteran had good personal hygiene, and there were no memory impairments or obsessive or ritualistic behaviors noted.  

The Veteran reported being constantly on guard, watchful, or easily startled.  He reported feeling numb or detached from others, activities, or his surroundings.  The examiner opined the Veteran was capable of managing financial affairs.  

The examiner noted the Veteran had PTSD symptoms, was unemployed, and had few friends.  The examiner recommended further intervention, but the Veteran refused treatment.  The Veteran was diagnosed with PTSD, with a GAF score of 60.  

In his October 2010 statement, the Veteran reported he did not seek help until he started attacking his wife in his sleep.  He also reported his wife takes care of his personal hygiene.

In an October 2010 statement, D. D. H. reported the Veteran called him several times for support and had difficulty talking about his problems arising from his service.  D. D. H. reported the Veteran cried during a conversation about people they served with in Vietnam; the Veteran told D. D. H. he did not want to talk about it.  D. D. H. reported the Veteran was locating graves of men who did not come home as a way of apologizing for coming home alive.  

In an October 2010 statement, R. K. reported the Veteran was a completely different person since he last saw him in 1969, e.g., he was closed and did not want to talk about Vietnam.  R. K. reported the Veteran did not like crowds or mingling with people, and he got uptight when people started talking about Vietnam.  

During the July 2012 VA PTSD examination, the Veteran was diagnosed with PTSD and alcohol dependence, with a GAF score of 55.  The examiner opined she was unable to separate out the symptoms of PTSD and of alcohol dependence.  The examiner opined the Veteran's alcohol dependence emerged after service in an attempt to manage his untreated PTSD symptoms.  The examiner noted the Veteran had untreated mental health symptoms and was unemployed.  The examiner opined the Veteran was occupationally and socially impaired with reduced reliability and productivity, and both the PTSD and the alcohol dependence contributed to the impairment.  

The Veteran reported having an adequate relationship with three of his children, but reported being distant from his fourth child.  He reported he was staying with a military colleague who he ran into about four years ago and maintained occasional contact.  He reported he had not been to a swift boat reunion since 2009, despite going twice per year previously, he finished his project of locating graves of fallen seamen in October 2011, and he had not worked since his last evaluation.  He reported consuming alcohol daily until he gets sleepy.  The Veteran was not receiving any mental health treatment.  

The Veteran had recurrent and distressing recollections and dreams of the PTSD stressor, including images, thoughts, and perceptions.  He experienced intense psychological distress and physiological reactivity upon exposure to internal or external cues of the traumatic event.  He made efforts to avoid thoughts, feelings, or conversations associated with the trauma, or activities, places, or people arousing recollections of the trauma.  He had a markedly diminished interest or participation in significant activities, felt detached or estranged from others, and had a restricted range of affect.  The Veteran had difficulty falling or staying asleep, was irritable, had outbursts of anger, e.g., yelling at people in line or engaging in road rage if he became angered, was hypervigilant, and had an exaggerated startle response.  The Veteran's PTSD symptoms were present for more than one month, and have caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

The Veteran's symptoms included a depressed mood, anxiety, panic attacks more than once per week, chronic sleep impairment, mild memory loss, e.g., forgetting names, directions, or recent events, flattened affect, impaired judgment, disturbances of motivation or mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or work-like settings, impaired impulse control, e.g., unprovoked irritability with periods of violence, and problems sustaining focus.  The Veteran's judgment was poor, but his abstract thinking was adequate.  The examiner opined the Veteran was capable of managing his financial affairs.  

The Veteran is entitled to an evaluation of 50 percent, and no higher, for his service-connected PTSD for the entire period on appeal.  The record indicates manifestations of the disability at issue are productive of occupational and social impairment comparable to no more than reduced reliability and productivity, but does not indicate that manifestations of the disability at issue are productive of occupational and social impairment more comparable to deficiencies in most areas, so as to warrant the next higher evaluation, nor total occupational and social impairment so as to warrant a 100 percent rating.  See 38 C.F.R. § 4.130 (2011).  The Board acknowledges the Veteran had thoughts of suicide and was noted as having difficulties adapting to stressful circumstances, including work and work-like settings, and has impaired impulse control.  The Board also acknowledges the Veteran has been unemployed since the October 2009 VA examination because of PTSD symptoms.  However, the Veteran's thoughts of suicide were fleeting, occasional, and without intent or plan.  The record on appeal does not reveal any evidence the Veteran's hypervigilance interferes with his routine activities.  He does suffer from panic attacks more than once per week, but the attacks are not near-continuous.  The Veteran has good hygiene, although he reported his wife takes care of his hygiene,  and he has social relationships with his family and a few friends, although it is difficult for him to establish and maintain such relationships.  He is able to manage his own finances.  The Veteran's GAF scores indicate moderate symptoms or moderate difficulty in social or occupational functioning.  Therefore, the Board finds the Veteran is not entitled to an evaluation in excess of 50 percent disabling for service-connected PTSD at any point during the period on appeal.

Additionally, the Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321(b)(1) (2011).  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. at 115.  

The Veteran does not meet the criteria for an evaluation in excess of 50 percent for PTSD during any period on appeal, and there are no aspects of his disability not contemplated by the schedular criteria.  The Board finds no evidence of any unusual or exceptional circumstances that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  Notably, the rating schedule contemplates loss of working time due to exacerbations commensurate with the level of disability.  See 38 C.F.R. § 4.1 (2011).  See also VAOPGCPREC 5-2005, 72 Fed. Reg. 5,802 (2007).  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321(b)(1) (2011), is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

Entitlement to an initial evaluation of 50 percent, and no higher, for PTSD for the entire period on appeal prior to July 10, 2012 is granted.

Entitlement to a staged initial evaluation in excess of 50 percent for PTSD at any time during the rating period from July 10, 2012 is denied.


REMAND

As noted above, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veteran's Claims (Court) held that VA must address the issue of entitlement to a TDIU in higher-rating claims when the issue of unemployability is raised by the record.  In this case, the record on appeal has raised the issue of entitlement to a TDIU.  In this regard, the Board notes that in a March 2009 mental health note from the Phoenix VAMC, the Veteran reported he had been unemployed for the past year.  In the October 2009 VA PTSD examination, the examiner opined the Veteran lost employment during the prior 12 months due to PTSD symptoms, such as irritability and difficulty dealing with frustration, and verbal altercations with supervisors.  During the August 2010 VA PTSD examination, the Veteran reported he had not worked since his last evaluation and maintained he was unable to work due to his PTSD symptoms.  During the July 2012 VA PTSD examination, the Veteran reported he was unemployed and had not worked since the last evaluation.  The examiner opined the Veteran's PTSD symptoms caused significant impairment to his occupational functioning.  Therefore, the Board finds a claim for TDIU has been raised by the record.  This matter must be adjudicated by the RO prior to appellate consideration.

The Board notes the Veteran has not been provided the first element of VCAA notice, i.e., how to substantiate his claim for a TDIU.  However, as discussed above, this issue was raised by the evidence of record, and the Board is ordering development pertinent to this claim.  Thus, pursuant to the VCAA, the Veteran should be provided with notice that fulfills VA's notice requirements.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).

Since the claims file is being returned, it should be updated to include VA treatment records compiled since July 2012.  See 38 C.F.R. § 3.159(c)(2) (2011); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of the evidence and information necessary to substantiate a claim for TDIU.

2.  Attempt to obtain VA medical records pertaining to the Veteran dated since July 2012.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations, and associated with the claims file.

3.  Thereafter, schedule the Veteran for a general medical examination to determine whether all service-connected disabilities, considered in combination, render the Veteran unemployable.  The claims file should be made available to the examiner for review before the examination.  The examiner should note in the examination report that the claims file and the remand have been reviewed.  All tests and studies deemed necessary by the examiner should be performed.  Based on the examination and a review of the claims file, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's service-connected disabilities, considered in combination, render him unemployable, with consideration of his occupational experience, education, and training, but without consideration of his age.  The VA clinician is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  The examiner should set forth a complete rationale for all opinions expressed and conclusions reached in a legible report.  

4.  Thereafter, adjudicate entitlement to a TDIU.  As warranted, refer the matter of whether TDIU should be awarded on an extraschedular basis, pursuant to 38 C.F.R. § 4.16(b), to the Director of the Compensation and Pension Service.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The Veteran is hereby advised that failure to report for any scheduled examination could result in a denial of his claim.  38 C.F.R. § 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


